Citation Nr: 1640294	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to August 1969. 

This appeal comes to the Board of Veterans Appeals (Board) arising from an August 2010 rating action by the Regional Office (RO) in Detroit, Michigan, which denied a claim for service connection for PTSD, and determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "panic attacks with agoraphobia." 

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2007, the RO denied a claim for service connection for panic attacks with agoraphobia.

2.  The evidence received since the RO's March 2007 decision, which denied service connection for panic attacks with agoraphobia, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

 3.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, due to his service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's March 2007 decision which denied service connection for panic attacks with agoraphobia; the claim for service connection for an acquired psychiatric disorder (other than PTSD) is reopened.  38 U.S.C.A. § 5108  (West 2014 & Supp. 2015); 38 C.F.R. § 3.156  (2015).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD).  

In December 1990, the RO denied a claim for service connection for panic attacks.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c) (West 2014 & Supp. 2015). 

In March 2006, the Veteran applied to reopen the claim.  In August 2006, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "anxiety/panic attacks."  In February 2007, the RO again denied the claim; notice of this decision was sent to the Veteran in March 2007.  

In July 2009, the Veteran filed to reopen the claim.  In August 2010, the RO denied the claim.  The Veteran has appealed. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996). When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303 (d).

At the time of the RO's March 2007 decision, the evidence included the Veteran's service treatment records, which did not show any complaints, treatment, or diagnoses involving psychiatric symptoms.  An April 1969 separation examination report showed that his psychiatric condition was clinically evaluated as normal.  It did not note any relevant symptoms or diagnoses.  An associated "report of medical history" showed that the Veteran indicated that he did not have a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

The post-service medical evidence include two statements from a private physician, Dr. F, dated in 1990.  A July 1990 report, apparently performed in association with a state disability determination, showed the Veteran reported a history of panic attacks beginning in 1975, when he was working for General Motors Corporation, with taking many days off on sick leave between 1975 and 1979, with multiple hospitalizations between 1975 and 1976.  He reported going on "permanent and total disability" from his job in 1979.   

With regard to his military service, he reported that, "he got along there okay, no problems, particularly", providing factual evidence of high probative weight against his own claims.  

The diagnosis was panic disorder with agoraphobia.  A December 1990 report from Dr. F noted a diagnosis of major panic attacks with agoraphobia.  

At the time of the RO's March 2007 decision, there was no inservice evidence of treatment for psychiatric symptoms, and no competent opinion to show that an acquired psychiatric disorder had been caused or aggravated by service.  

The most recent and final denial of this claim was in March 2007.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's March 2007 rating decision includes a VA examination report, dated in August 2010.  The Veteran reported a history of panic attacks, anxiety and agoraphobia "when he was working at General Motors," and that he also had anxiety and panic attacks during his service in Germany, when his tank almost hit a couple of people on an icy road.  There was also an incident in which his tank slid backwards on some ice and hit a tree.  He reported drinking socially during service, and that he did not get into any trouble.  He reported that he began drinking heavily while working for General Motors, with multiple hospitalizations during his employment for nine years.  Following his job at General Motors, he worked in construction off and on until 2008; he quit working at that time due to physical problems.  The diagnoses were panic disorder with agoraphobia, and alcohol abuse.  

The examiner concluded that the Veteran's panic attack and agoraphobia symptoms were at least as likely as not cause by his service condition "when he was driving the tanks in Germany."

In addition, a number of private and VA treatment records, dated between 1969 and 2009, have been added to the claims file.  These records show treatment for psychiatric symptoms, with diagnoses that include a personality disorder, alcohol abuse, major depressive disorder, anxiety disorder, and panic attacks with agoraphobia.  This evidence therefore "contributes to a more complete picture" of the Veteran's disability.  Hodge, 155 F.3d at 1363.

A report from Dr. D.D., dated in August 2006, shows that the Veteran reported two occasions of feeling panic over the loss of control of his tank during service.  She states that the Veteran has panic disorder with agoraphobia, and that "his fearful experiences while he was in the service are directly related to his present symptoms."

This evidence, which was not of record at the time of the RO's March 2007 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's decision, there was no current evidence to show that the Veteran had an acquired psychiatric disorder due to his service.  The submitted evidence remedies this defects.  Shade.  The Board therefore finds that the new evidence is material, and that it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for an acquired psychiatric disorder is reopened.  

Service Connection

With regard to the Veteran's claim for PTSD, he asserts that he has this condition due to two incidents during service while driving a tank.  In one, he lost control of his tank under icy conditions and almost hit some soldiers.  In another, he lost control of his tank on some ice and his tank slid backwards until it hit a tree; he does not report any associated injuries to himself or anyone else.  See Veteran's stressor statement (VA Form 21-4138), dated in August 2009.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §  3.304 (f). 

The Veteran's personnel files show that his military occupation specialty was armored crewman, and that he served in Germany with an armored unit for one year and six months.  

The Veteran's service treatment records have been discussed.  They do not show any relevant treatment, complaints, or diagnoses.  

As for the post-service medical evidence, it includes private treatment reports associated with the Veteran's employer, General Motors, dated between 1969 and 1982.  This evidence shows that beginning in June 1974, the Veteran was noted to have multiple treatments for alcoholic withdrawal, anxiety, emotional illness, depressive neurosis, depression, and/or a nervous disorder.  

A psychological evaluation from M.B., M.S., dated in May 1982 notes that the Veteran had quit working in December 1977 due to agoraphobia and claustrophobia.  Psychological testing disclosed evidence of an anxiety neurosis and an obsessive-compulsive personality with a phobic reaction and chronic alcoholism.  He was determined to be psychologically unable to work.  See also psychological evaluation from Dr. F, dated in May 1982.  

A report from Dr. J.L., dated in March 1982 notes that the Veteran had quit working in December 1977, which the Veteran attributed to anxiety and excessive drinking.  He had started attending Alcoholics Anonymous, and taking Antabuse.  He reported being laid off for a time in 1975, and getting divorced in 1976, at which time "he really started drinking."  The diagnoses were alcohol abuse and combination of avoidant personality disorder and narcissistic disorder.  

VA progress notes, dated between 2006 and 2009, note diagnoses of MDD (major depressive disorder), anxiety disorder NOS (not otherwise specified), depression NOS, and panic attack with agoraphobia by personal history; there is also a notation of PTSD.  

A VA examination report, dated in August 2010 (discussed supra), contains diagnoses of panic disorder with agoraphobia, and alcohol abuse.  

In August 2010, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify either claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  The Veteran's own statements would support this finding, clearly indicating these stressors appear to be anecdotal events that are not capable of verification, and that no evidence exists that would support his claim during service regarding either of the claimed stressors.  

As an initial matter, although the Veteran has claimed to have had history of panic attacks beginning during service, the Board has determined that he is not an accurate historian as to his reported symptomatology.  The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  His April 1969 separation examination report showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," he indicated that he did not have a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Had the Veteran truly been experiencing symptoms of this problem since his service, it would have clearly been in the Veteran's best interest to report such a history to his care providers.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Following separation from service, detailed treatment records associated with his employment, dated between 1969 and 1982, show that in 1969 (at age 20), the Veteran denied having a history of symptoms that included fits, fainting spells, blackouts, and "nervous trouble or emotional trouble."  He indicated that he was in good health.   Id.  The earliest notations or findings of psychiatric symptoms are dated in June 1974.  This is over four years following separation from service.  

In 1982, the Veteran underwent extensive psychological evaluation.  He did not report a history of psychiatric symptomatology during service.  See report from Dr. J.L., dated in March 1982; psychological evaluation from M.B., M.S., dated in May 1982; report from Dr. F, dated in May 1982.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)(recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

In 1990, the Veteran apparently filed a claim for state disability, and underwent extensive evaluation.  A July 1990 report from Dr. F shows that the Veteran reported a history of panic attacks beginning in 1975.  With regard to his military service, he merely stated that, "he got along there okay, no problems, particularly."  The diagnosis was panic disorder with agoraphobia.  

In that report, the Veteran himself did not report a history of psychiatric symptomatology during service.  Id.; see also December 1990 report from Dr. F.   

The earliest evidence of a reported history of inservice psychiatric symptoms is found in Dr. D.D.'s August 2006 report.  This report is dated about 26 years following service, and it coincides with the RO's denial of his claim that same month.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Given the foregoing, the Veteran is found not to be an accurate historian as to his reported history of psychiatric symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20(1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

To the extent that the claim includes a claim for PTSD, the Board finds that PTSD is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The only two medical reports noting PTSD are a June 2009 report from Dr. D.D. which is not shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history, which does not discuss the criteria for PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes that this report also contains Axis I diagnoses of anxiety disorder and depression, and that Dr. D.D. did not explain why her prior evaluation of the Veteran did not result in a diagnosis of PTSD.  See Dr. D.D.'s August 2006 report; Neives- Rodriguez; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

This report also appears to have been based on the Veteran's reported personal history, and it is afforded little probative value, as the Board has determined that the Veteran is not an accurate historian.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  With regard to the notation in the March 2009 VA progress note, this suffers from the same defects as Dr. D.D.'s report, and in fact it references that report, and appears to have been based on it.  Id.  This evidence is therefore outweighed by the overwhelming evidence which indicates that the Veteran does not have PTSD. This evidence includes medical treatment reports associated with the Veteran's employment, dated between 1969 and 1982, as well as reports dated in 1990, and the August 2010 VA examination report, which show that the Veteran was not found to have PTSD.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD due to his service, and that the claim must be denied.  Gilpin.

To the extent that he has presented a claim for an acquired psychiatric disorder other than PTSD, the Veteran is not shown to have received any relevant treatment during service.  His separation examination report shows that his psychiatric condition was clinically evaluated as normal, and that he denied any relevant symptoms at that time.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R.  § 3.303 (a), (b).  The earliest medical evidence to show the existence of an acquired psychiatric disorder is dated in 1974, which is over four years following separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).

In reaching this decision, the Board has considered that the August 2010 VA examiner indicated that the Veteran's panic attacks with agoraphobia were at least as likely as not due to his service.  However, it appears that the VA examiner based the opinion, at least in part, on the Veteran's assertion of ongoing psychiatric symptomatology during and since his service, and the Veteran has been found not to be an accurate historian.  Given the lack of objective evidence of inservice symptomatology, this report warrants no probative value, as it was based on an inaccurate history.  Coburn; Kowalski; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  

The Board has also considered Dr. D.D.'s August 2006 report, which indicates that the Veteran has panic disorder with agoraphobia due to his service.  This report suffers from the same defects noted in her June 2009 report, supra, and the August 2010 VA examination report, and it therefore lacks probative value.  Id.  

Furthermore, and in any event, panic attacks with agoraphobia are not disorders listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, as a matter of law, the only possible basis for a grant of the claim would be upon a finding that the Veteran's panic attacks with agoraphobia had their onset during service.  Id.   In this case there is no objective evidence, to include anything in the Veteran's service treatment records, to show the existent of psychiatric symptoms during service, or for several years after service.  

In summary, the service medical evidence, post-service, examinations, and many of the Veteran's own prior statements, overall, provide highly probative evidence against his claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD, and these are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found not to have PTSD, and there is no competent and probative opinion of record.  The Veteran has been found not to be an accurate historian, and in any event, while he is competent to identify psychiatric symptoms, he is not competent to diagnose these symptoms or link them to a specific cause.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, VA has obtained the Veteran's personnel records and service treatment records, and private and VA records.  In March 2010, the Hurley Medical Center (HMC) stated that it did not have any records for the Veteran (nevertheless, some records from HMC are associated with the claims file).  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran's service treatment records do not show any relevant treatment, and the claimed condition is not shown upon separation from active duty service.  There is no competent and probative medical evidence of record that is not outweighed by the Veteran's own statements against his claim to show that the Veteran has the claimed condition due to active duty service.  The earliest medical indication of an acquired psychiatric disorder is dated in 1974 (about four years after separation from active duty service).  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of this case will not provide a basis to grant the claim: there is significant factual evidence against this claim. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is reopened.  To this extent only, the appeal is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


